Citation Nr: 1453320	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  12-07 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to April 5, 2009, for a total disability rating for compensation purposes based upon individual unemployability due to service-connected disability (TDIU), for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	Mary Anne Royle, Attorney at Law


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to April 1957.  He died in July 2012. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) which granted the Veteran a TDIU effective from June 5, 2009.  The Veteran perfected an appeal of the effective date determination and subsequently died in July 2012.  The appellant, who is his surviving spouse, applied for accrued benefits later that month, and was been substituted in as the claimant for the purposes of this appeal.  In April 2014, the Board granted an April 5, 2009, effective date for TDIU.  The RO had assigned a June 5, 2009 effective date prior to this.  In July 2014, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's April 2014 decision to the extent it denied an effective date prior to April 5, 2009, for TDIU, and remanded the case to the Board for further consideration.  


FINDING OF FACT

Prior to April 5, 2009, the Veteran's service-connected disabilities did not render him unable to engage in substantially gainful employment. 


CONCLUSION OF LAW

The criteria for an effective date prior to April 5, 2009 for the grant of a TDIU are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112(2004); Quartuccio v. Principi, 16 Vet. App. 183(2002); Mayfield v. Nicholson, 444 F.3d 1328(Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473(2006).  

This appeal arises from the Veteran's disagreement with the effective date following the award of TDIU.  Once service connection/TDIU was granted, the claim was substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 483 F.3d 1311(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112(2007).  No additional discussion of the duty to notify is therefore required. 

VA also has a duty to assist the Veteran, and now the claimant, in the development of the claim, which is not abrogated by the initial grant.  The duty to assist has been met.  VA has obtained service treatment records; assisted the claimant in obtaining evidence; and examined the Veteran for service-connected disability in June 2009.  The VA examiner in 2009 provided an opinion as to the Veteran's unemployability due to service-connected disability and a rationale for that opinion.  The examiner physically evaluated the Veteran, reviewed the claims file, and cited to relevant treatises.  This examination was therefore adequate.  Resolution of this claim turns on when this claim actually was filed in relation to when there was the required indication of unemployability on account of service-connected disability.  The medical and other evidence in the file permits the Board to make these determinations, without obtaining a "retrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80, 84-86 (2008).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the claimant has not contended otherwise.  The RO complied with the a prior April 2010 Board remand (at which time the issue was entitlement to TDIU) by referring the Veteran's TDIU claim for consideration of an extraschedular rating under 38 C.F.R. § 4.16(b) and readjudicating the claim.  

Entitlement to a TDIU requires impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by disabilities that are not service connected.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

The initial grant of service connection was in June 2009, when service connection was granted for thoracic syrinx with associated degenerative changes, status post old thoracic spine fractures, rated 40 percent effective from the June 25, 2004, date of claim.  In an April 2010 decision, the Board granted an earlier effective date of November 7, 2003, for the grant of service connection and denied a rating in excess of 40 percent prior to November 20, 2009, and in excess of 50 percent from that date.  The Veteran did not appeal the April 2010 Board decision.  

In the April 2010 decision, the Board also granted separate 10 percent ratings for radiculopathy of both lower extremities.  In a May 2010 rating decision, the RO assigned June 5, 2009, as the effective date for those disabilities.  In a January 2013 rating decision, the effective date was changed to November 7, 2003.  As shown in the RO's January 2013 rating decision, this resulted in combined ratings of 50 percent from November 7, 2003, and 60 percent from November 20, 2009.  The Veteran met the criteria for schedular consideration of TDIU from November 20, 2009, as his disabilities are of common etiology and totaled 60 percent.  VA's Director of Compensation and Pension found in June 2013 that an extraschedular rating for TDIU was warranted from June 5, 2009, but not prior to that date.  

The Joint Motion in July 2014 indicated that the TDIU effective date matter must be decided as though the TDIU claim were filed in connection with the original claim for service connection for back disability in November 2003, as to treat it is a claim for an increased rating afterwards would deprive the appellant of applicable regulations governing assignment of an effective date for TDIU.  The April 2010 Board decision that assigned the November 2003 effective date is final; thus, November 7, 2003, is the date of claim. 

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5510 and 38 C.F.R. § 3.400.  Generally, for an original claim, the effective date can be no earlier than the date of claim.  38 U.S.C.A. § 5110; the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 C.F.R. § 3.400.  

After a review of the evidence, the Board finds that the Veteran's service-connected disabilities did not warrant a TDIU rating earlier than April 5, 2009.  An effective date earlier than April 5, 2009 is not warranted, because the preponderance of the evidence indicates that the Veteran was not unemployable due to service-connected disabilities prior to that date. 

The evidence of record includes the June 5, 2009, VA examination.  At that time, the Veteran reported that he had been incapacitated for the past 2 months due to his service-connected disabilities.  The Veteran reported at the time that he had had a recent flare-up of pneumonia, which had made it more difficult for him with his back.  This is the first indication that the Veteran was unemployable due to service-connected disabilities.  

The September 2008 report from H. H. Rinehart, M.D. indicating that since service, the Veteran's work ability had been "in shambles" (due to service-connected disability) does not reasonably indicate that the Veteran's unemployability due to his service-connected disabilities arose prior to April 5, 2009.  

The Board notes that a May 2009 letter from T. L. Gritzka, M.D. indicates that the Veteran was working in June 1994 and that he retired following a work injury in 1994, as he was close to a normal retirement age of about 65.  Prior to that time, he would work for a while until his back pain became so severe that he would quit and take time off to recover.  He had a high school education and some additional training in service.   

A July 2010 letter from Dr. Rinehart indicating that the Veteran had suffered from radicular pain in his lower extremities since at least April 2000 does not show unemployability due to service-connected disabilities.  

An August 2010 letter from Dr. Rinehart indicates that when he first met the Veteran in the late 1990's, he was unemployable due to back pain on a continual basis, and that after the 1st quarter of 1994, he stopped working for a company as a welder, as he was missing work 1-3 days a week due to back pain. 

A January 2014 report from Dr. Rinehart indicates that the Veteran was unemployable after 1994.  

The representative argued in January 2011 that the proper effective date for the Veteran's TDIU should be December 1, 2003 based on the Veteran's TDIU application and the July and August 2010 letters from Dr. Rinehart.  She asserted in March 2012 that the Veteran's 2003 claim was for all benefits to which he was entitled by law, that his back and radiculopathy conditions existed at the time of that claim, and that the date entitlement arose was not the date the symptoms were identified, but the date he filed his claim.  The date entitlement to TDIU arises, however, cannot be earlier than the date that service-connected disabilities preclude all forms of substantially gainful employment.  

The representative also noted that the Veteran had not worked throughout the pendency of the claim filed in 2003.  However, the Veteran had retired in 1994, at about the age of 65, explaining his failure to work after that point.  The VA examination on June 5, 2009 shows (by the Veteran's own admission) that the Veteran's incapacitation began on April 5, 2009, and this is when it is first at least as likely as not shown that he was unemployable due to service-connected disabilities.  Unemployability due to service-connected disabilities is what is at issue, not whether there were symptoms or problems earlier.  

As such, the earliest effective date that can be assigned for TDIU is April 5, 2009.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  As the July 2014 Joint Motion noted, for an original claim, the effective date can be as early as the date of claim.  However, it does not have to be that early.  It should be later if entitlement does not arise until later.  In this case, entitlement to TDIU did not arise before April 5, 2009, as there was not at least a relative equipoise of evidence showing unemployability due to service-connected disabilities prior to that date.  

The statements in support of earlier unemployability from Dr. Rinehart are less probative than the Veteran's own very specific and credible statement on VA examination on June 5, 2009 that his incapacitation began 2 months beforehand.  Furthermore, as Dr. Gritzka noted in May 2009, the Veteran had retired in June 1994, following a work injury to his cervical spine, at close to a normal retirement age.  Also, he had had cervical spine discectomy shortly before he retired, according to both Dr. Gritzka and the VA examiner.  Dr. Rinehart does not mention this.  Dr. Gritzka's notation that the Veteran had worked through back pain and then retired at close to a normal retirement age after a neck injury is more probative than Dr. Rinehart's August 2010 notation that the Veteran was unemployable due to back pain on a continual basis in April 1994 and in the late 1990's.  Dr. Rinehart wrote in August 2010 that he first met the Veteran in the late 1990's.  In January 2014, he wrote that he first saw the Veteran in the mid-1990's.  His recent reports do not appear to be reliable and they are accorded very little probative value.  Records from Dr. Rinehart from June 2005 to March 2006 contain the Veteran's indications that pain was not completely interfering with his ability to do normal work at those times; and according to an April 2000 record from Dr. Rinehart, the Veteran then had a sawmill and was cutting firewood with his grandson and making some picture frames, and the Veteran described himself as a retired welder and millwright in June 2005.  These all undermine Dr. Rinehart's reports of the Veteran's unemployability since the 1990's, including Dr. Rinehart's January 2014 report that the Veteran's severe back pain and opioid medications that he was prescribed to treat the condition prevented his employment, including in sedentary work, from the 1990's.  

ORDER

Entitlement to an effective date prior to April 5, 2009 for the grant of a TDIU is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


